Case 3:19-cv-00136-SRU Document 7 Filed 02/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

TAELOR SCOTT and
SYDNI SCOTT NOTICE OF VOLUNTARY
DISMISSAL PURSUANT TO
Plaintiffs, F.R.C.P. 41(a)(1)(A)(@)

v.
Case No.: 3:19-cv-00136-SRU
SUSAN SCOTT, individually and as
Co-Trustee of the Stuart O. Scott Family :
Trust, :
CHARLES S. SILVER, ESQ., individually:
and as Co-Trustee of the Stuart O. Scott
Family Trust,
JOHN L. BONEE, III, ESQ., and :
BONEEWEINTRAUB, LLC : FEBRUARY 5, 2019

Defendants.

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiffs,
Taelor Scott and Sydni Scott and/or their counsel, hereby give notice that the above-captioned

action is voluntarily dismissed, without prejudice against all the defendants.

THE PLAINTIFFS,

TAELOR SCOTT
SYDNI SCOTT

By: /s/Dori B. Hightower, Esq.
Dori B. Hightower, Esq.

Law Office of Dori B. Hightower, LLC
1127 High Ridge Road #309

Stamford, CT 06905

T: 203.569.7444

F: 203.569.7445

dbhightower@dbhightowerlaw.com

 

 
Case 3:19-cv-00136-SRU Document 7 Filed 02/05/19 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on this 5" day of February, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF system.

/s/Dori B. Hightower, Esq.
Fed Bar No. (ct27215)
